DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishimaru et al., (WO2017068707A1, see also machine translation attached) hereinafter Ishimaru.
Regarding Claim 1, Ishimaru discloses a battery pack production method (Ishimaru pg. 1 lines 10-11) for producing a battery pack having a plurality of unit cells (Ishimaru pg. 1 lines 12-15), that include a power generation element “111” (Ishimaru pg. 4 lines 155-159) and an electrode tabs “113” drawn out to an exterior of the power generation element “111” (Ishimaru pg. 4 lines 155-159), a plurality of spacers “121” (Ishimaru pg. 6 lines 223-224) that support the electrode tabs “113” (Ishimaru pg. 7 lines 273-278, Fig. 11, first spacers “114”), and a plurality of bus bars “131” (Ishimaru pg. 4 lines 
Regarding Claim 2, Ishimaru discloses all of the claim limitations as set forth above. Ishimaru further discloses wherein the electrode tabs “113” are positioned prior to the unit cells making contact with each other in the stacking step, since each cell electrode tab “113” is positioned on the spacer “121” one at a time (Ishimaru pg. 14 lines 545-555), followed by a step where the battery cell units are pressed from above (Ishimaru pg. 14 lines 558-559) such that the cells “111” are joined (Ishimaru pg. 14 lines 568-575).
Regarding Claim 4, Ishimaru discloses all of the claim limitations as set forth above. Ishimaru further discloses wherein positioning of the electrode tabs “113” using an engagement jig “730” (Ishimaru pg. 11 lines 452-pg. 12 line 463), reading on a positioning member since it aligns the spacers, provided for each of the spacers.
Regarding Claim 5, Ishimaru discloses all of the claim limitations as set forth above. Ishimaru further discloses wherein the spacers “121” are moved by moving the positioning members (Ishimaru pg. 11 lines 452-pg. 12 463) in a state in which protrusions “731” provided to the positioning members “730” (Ishimaru pg. 13 lines 503-505) are engaged in in recesses “121f” provided to the spacers “121” (Ishimaru pg. 13 lines 503-505).
Regarding Claim 8, Ishimaru discloses all of the claim limitations as set forth above. Ishimaru further discloses wherein when moving the spacers “121”, the spacers “121” are caused to abut a 
Regarding Claim 9, Ishimaru discloses all of the claim limitations as set forth above. Ishimaru further discloses wherein the distal end parts “113d” of the electrode tabs “113” are bent in an “L” shape (Ishimaru pg. 5 lines 186-187, see also Fig. 8, “113d”) along the “Z” stacking direction of the unit cells (Ishimaru pg. 5 lines 189-190).
Regarding Claim 10, Ishimaru discloses a battery pack production device “700” (Ishimaru pg. 11 lines 452-455) for producing a battery pack having a plurality of unit cells (Ishimaru pg. 1 lines 12-15), that include a power generation element “111” (Ishimaru pg. 4 lines 155-159) and a plurality of electrode tabs “113” drawn out to an exterior of the power generation element “111” (Ishimaru pg. 4 lines 155-159), a plurality of spacers “121” (Ishimaru pg. 6 lines 223-224) that support the electrode tabs “113” (Ishimaru pg. 7 lines 273-278, Fig. 11, first spacers “114”), and a plurality of bus bars “131” (Ishimaru pg. 4 lines 134-142) that electrically connect the electrode tabs “113” of different ones of the unit cells (Ishimaru pg. 5 lines 186-205), the battery pack production device comprising: an engagement jig “730” (Ishimaru pg. 11 lines 452-pg. 12 line 463), reading on a positioning member since it aligns the spacers, in which the spacers are moved the spacers “121” in one direction (Ishimaru pg. 14 lines 545-555) for each stacking step in which the unit cells are stacked (Ishimaru pg. 14 lines 545-555), such that the portions of the electrode tabs “113” joined to the busbars “131”, can be aligned, or positioned, in a predetermined position in the stacking direction (Ishimaru pg. 14 lines 545-555), the direction in which the spacers move (Ishimaru pg. 14 lines 545-555).
Regarding Claim 11, Ishimaru discloses a battery pack production method (Ishimaru pg. 1 lines 10-11) for producing a battery pack having a plurality of unit cells (Ishimaru pg. 1 lines 12-15), that include a power generation element “111” (Ishimaru pg. 4 lines 155-159) and a plurality of electrode tabs “113” drawn out to an exterior of the power generation element “111” (Ishimaru pg. 4 lines 155-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru et al., (WO2017068707A1, see also machine translation attached) hereinafter Ishimaru, as applied to claim 1 above, and further in view of Lee et al., (US20160233465) hereinafter Lee.
Regarding Claim 3, Ishimaru discloses all of the claim limitations as set forth above. Ishimaru further discloses wherein the electrode tabs “113” are positioned prior to the unit cells overlapping each other (Ishimaru pg. 14 lines 545-555), since they are subsequently pressed (Ishimaru pg. 14 lines 558-559) such that the cells “111” are joined (Ishimaru pg. 14 lines 568-575). However, Ishimaru is silent regarding disposing an adhesive member on a surface of the unit cells prior to the stacking step, and positioning the electrode tabs prior to the unit cells overlapping each other with the adhesive member 
In a similar field of endeavor as it pertains to a stacked battery pack (Lee Abstract), Lee teaches forming a stack of unit cells “B1, “B2”, “B3” (Lee [0115], Fig. 8) and disposing an adhesive member on a surface of the unit cells prior to the stacking step (Lee [0115]), such that the adhesive member is sandwiched between the unit cells in the stacking step (Lee [0116]). Lee teaches that adding an adhesive between stacked battery units can improve coupling strength and reduce the impact of vibration (Lee [0117]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery stack of Ishimaru to include a step of disposing an adhesive member on a surface of the unit cells prior to the stacking step as taught by Lee in order to reduce vibration while coupling adjacent cells more firmly.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimaru et al., (WO2017068707A1, see also machine translation attached) hereinafter Ishimaru, as applied to claim 5 above, and further in view of Koo et al., (KR20160015615A, cited on IDS dated 02/07/2020, see Espacenet machine translation attached) hereinafter Koo.
Regarding Claim 6, Ishimaru discloses all of the claim limitations as set forth above. Ishimaru further discloses wherein the positioning members “730” moved by moving means “740” (Ishimaru pg. 13 lines 516-520) to push the end parts of the positing members on an opposite side to a side on having the protrusions “731” (Ishimaru pg. 13 lines 503-505), since the opposite side of protrusion “731” is pushed by moving means “740”, (see Fig. 11), but is silent regarding the positioning members being provided rotatably about an axis of a pin, such that the protrusions are pressed inward such that the 
In a similar field of endeavor as it pertains to the use of a jig for assembling components of batteries (Koo [0008]), comprising positioning members “320” having protrusions “322” (Koo [0025]) engaging recesses “131a” (Koo Fig. 9), similar to the recess “121f” of the battery spacer “121” of Ishimaru, wherein the positioning members “322” are rotatably provided around an axis of a pin that is provided in a vertical direction (Koo [0025]), which is the stacking direction, and end parts “322” (part of “322” fixed to lever “321”, see e.g. Fig. 3) of the positioning members are pressed inwards (Koo Fig. 9, “322”). Koo further teaches that this allows the part to rotate and can push components of various size (Koo [0026]), giving more flexibility. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the moving means of Ishimaru to include a positioning member rotatably provided around an axis of a pin in the stacking direction as taught by Koo in order to increase flexibility in the manufacturing process. Furthermore, it is expected that such a moving means would suitably move the spacers of Ishimaru into the proper location, such that the positioning of the electrode tabs is performed by rotating the positioning members about the axis of the pin, since this action moves the spacers.  
Regarding Claim 7, Ishimaru discloses all of the claim limitations as set forth above. Ishimaru is silent regarding the positioning members being provided on an axis. Koo further teaches the positioning member comprising a tapered block “321” (Koo Fig. 3, since lever “321” end is tapered) with a tapered part rises along the stacking direction such that the tapered part, since the tapered part end “321” is stacked in the stacking direction of the cells for each spacer, and contacts the end parts of “322” (Koo Fig. 9) and presses the end parts “322” inward (Koo Fig. 9, “322”).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fujieda et al., (JP2014110219, cited on IDS dated 11/05/2020) hereinafter Fujieda. Fujieda discloses a battery pack production method (Fujieda [0007]) for producing a battery pack having a plurality of unit cells (Fujieda [0007]) a plurality of spacers “103” that support the electrode tabs “102c” (Fujieda [0017], Fig. 4), and a plurality of bus bars “121” (Fujieda [0023]). 
Morisato et al., US20190341594 hereinafter Morisato. Morisato discloses a battery pack production method (Morisato [0002]) for producing a battery pack having a plurality of unit cells (Morisato [0008]), having a plurality of spacers “114”, (Morisato [0050]) that support the electrode tabs “112” (Morisato [0051]) and a plurality of bus bars “132” (Morisato [0036]) that electrically connect the electrode tabs “112”, the battery pack production method comprising: moving the spacers “114” in one direction (Morisato [0053]) for each stacking step in which the unit cells are stacked (Morisato [0046]), such that the portions of the electrode tabs “112” joined to the busbars “132”, in this case, the distal ends of the electrode tabs “112d” are aligned, or positioned, (Morisato [0053]) in a predetermined position in a direction in which the spacers move (Morisato [0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRSTEN B TYSL/
Examiner, Art Unit 1722                                                                                                                                                                                         
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722